MEMORANDUM**
The IJ did not err in rejecting petitioner’s application for asylum and withholding of removal because substantial evidence supports the IJ’s finding that petitioner was not credible. Pal v. INS, 204 F.3d 935, 937-38 (9th Cir.2000).
*172The IJ’s questioning of petitioner during his hearing did not violate petitioner’s right to due process because such questioning is permissible and petitioner has not demonstrated prejudice. AntonioCruz v. INS, 147 F.3d 1129, 1131 (9th Cir.1998).
Nor did the BIA’s decision to streamline petitioner’s case violate due process, Falcon Carriche v. Ashcroft, 350 F.3d 845, 852 (9th Cir.2003), or contravene 8 C.F.R. § 1003.1(a)(7). .
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.